—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 14, 1990, which, inter alia, ruled that Ray Simon, Inc. was liable for unemployment insurance contributions on remuneration paid to claimant.
There is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s decision that Ray Simon, Inc. (hereinafter RSI), a communications company engaged in the production of audiovisual presentations, exercised sufficient direction and control over claimant, a production assistant, to establish her status as an employee (see, Matter of Gentile Nursing Servs. [Roberts], 65 NY2d 622; *954Matter of Bertsch [Intertek Servs. Corp.—Hartnett], 159 AD2d 898). RSI preferred that claimant perform her work on its premises using its equipment, required claimant to submit time sheets noting her daily beginning and ending times, and oversaw the payment of claimant’s salary. In addition, claimant could not come and go as she pleased nor did she control her own attendance. Although there is evidence which could support a contrary conclusion, the record contains substantial evidence to support the Board’s decision and it should therefore be upheld (see, Matter of CDK Delivery Serv. [Hartnett], 151 AD2d 932, 933). RSI’s remaining contention has been examined and found to be lacking in merit.
Casey, J. P., Weiss, Mikoll, Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, with costs to claimant.